Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 06/24/2022.
Priority
This application, Pub. No. US 2021/0148898, published 05/20/2021, is a § 371 National Stage of International Patent Application No. PCT/US2018/035614, filed 06/01/2018, which claims priority to Provisional application No. 62/514,316, filed 06/02/2017 and Provisional application No. 62/679,161, filed 06/01/2018. 
Status of Claims
Claims 1-3, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21, 23-25, 27 and 31-33 are currently pending.  Claims 1-28 have been originally pending and subject to restriction/election requirement mailed 11/30/2021.  Claims 9, 15, 21, 24 and 27 have been amended; Claims 4-7, 10, 13, 16, 19, 22, 26, and 28 have been canceled; and Claims 29-31 have been added, as set forth in Applicant’s amendment filed 02/18/2022.  Claims 24, 25 and 27 have been amended; Claims 29 and 30 have been cancelled; and Claims 32 and 33 have been added, as set forth in Applicant’s amendment filed 06/24/2022.  Claims 1-3, 8, 9, 11, 12, 14, 15, 17, 18, 20, 21 and 23 are withdrawn from further consideration.  Claims 24, 25, 27 and 31-33 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 29 and 30 are moot in view of Applicant’s 
cancellation of the claims.
II.	The rejection of Claims 24, 25, 27 and 31 under 35 U.S.C. 103 as obvious over Shraibom et al., US 2017/0000836 A1, published 01/05/2017; in view of Jeelani et al., “Theranostics: A treasured tailor for tomorrow,” J. Pharm. Bioallied Sci., 2014, vol. 6, Suppl. 1, pp. S6-S8; Jiménez-Jiménez et al., “Cerebrospinal fluid biochemical studies in patients with Parkinson's disease: toward a potential search for biomarkers for this disease,” Front. Cell Neurosci., 2014, vol.8, article 369, pp. 1-31; and Lee et al., “Poly (ADP-ribose) in the pathogenesis of Parkinson's disease,” BMB Rep., 2014, vol. 47, No 8, pp. 424-432, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 25, 27 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.
The claims, as recited in Claim 24, are drawn to:

    PNG
    media_image1.png
    199
    1043
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    276
    1038
    media_image2.png
    Greyscale



Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP § 2111.  Based on the specification’s definition of term "theranostics" as the process by which an individualized treatment plan or therapy is developed for a specific patient by combining diagnostic and therapeutic capabilities into a single agent, and the plain meaning of the other terms, the broadest reasonable interpretation of Claim 24 is a method of assessing the PAR-α-synuclein concentrations in the samples of fluid from a patient and determining the therapeutic efficiency of the ongoing medical treatment regardless of how many different types of medical treatment are being administered to the patient.  According to Claim 27 and 31, if a patient has been administered a medicament for at least a time period where the medicament is expected to have an effect, and the PAR-α-synuclein concentration in the patient has increased, then the method further comprises altering the manner in which the medicament is administered to the patient.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP § 2106.03.  The claim recites at least one step or act, including limitation (A) “comparing the PAR-α-synuclein concentration measured in a sample of fluid from a patient to a PAR-α-synuclein concentration measured in a control sample.”  Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception.  As explained in MPEP § 2106.04(II), a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP § 2106.04(c)(I)(C).  While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claim 24 does not invoke this exception because review of this claim indicates that it is focused on a process of determining how much PAR-α-synuclein is present in the fluid sample and then treating a patient in accordance with that determination, and is not focused on the product per se.  Limitation (A) in the claim recites “comparing the PAR-α-synuclein concentration measured in a sample of fluid from a patient to a PAR-α-synuclein concentration measured in a control sample” that can be practically performed in the human mind, and thus falls into the “mental process” groupings of abstract ideas.  In addition, limitation (A) describes a naturally occurring relationship between a PAR-α-synuclein in a sample of fluid from a patient and efficacy of medical treatment for PD, and thus may also be considered to recite a law of nature.  Accordingly, limitation (A) recites a judicial exception (an abstract idea that falls within the mental process grouping and a law of nature). 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Besides the abstract idea/law of nature, the claim recites the additional elements of “collecting a sample of fluid from a patient who is receiving at least one medical treatment for PD,“ “measuring a PAR-α-synuclein concentration in said sample” and “continuing or altering the at least one medical treatment based on said comparing.”  These limitations fail to meaningfully limit the claim because they do not provide any information as to collecting a sample, measuring a PAR-α-synuclein concentration and how the patient is to be treated, or what the treatment is, but instead covers any possible means of “collecting”, “measuring” and “treatment” that a doctor decides to administer to the patient.  In fact, these limitations are recited at a high level of generality, making the limitations’ inclusion in this claim at best nominal. 
Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. See MPEP § 2106.05.  As explained with respect to Step 2A Prong Two, the claim recites the additional elements of “collecting a sample of fluid from a patient who is receiving at least one medical treatment for PD,“ “measuring a PAR-α-synuclein concentration in said sample” and “continuing or altering the at least one medical treatment based on said comparing,” which do not require any particular application of the recited limitation (A) “comparing the PAR-α-synuclein concentration measured in a sample of fluid from a patient to a PAR-α-synuclein concentration measured in a control sample” and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  See MPEP § 2106.05(f). (Step 2B: NO).  Claim 24 is not eligible.
With regard to Claim 25, recitation “wherein the control sample is a sample collected from the brain of said patient at an earlier time period” is mere data-gathering that is necessary to get to the judicial exception (here, one exception is the step of “comparing” as recited in Claim 24).  See MPEP § 2106.05(g).  Claim 25 is not eligible.
With regard to Claims 27 and 31, recitations “the at least one medical treatment is continued if the α-synuclein concentration measured in said sample from said patient is the same or lower than the α-synuclein concentration measured in the control sample, and is altered if not” and “wherein altering the at least one medical treatment for said patient comprises at least one of increasing or decreasing a dose of a medicament, increasing or decreasing a frequency of administration of the medicament, and/or changing the medicament administered,” respectively, do not provide any information as to how the PD patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take “the PAR-α-synuclein concentration measured in said sample” into account when deciding which treatment to administer, making the limitation's inclusion in these claims at best nominal.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claims 27 and 31 here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take this law into account when treating their patients.  These limitations thus fail to meaningfully limit the claims because it does not require any particular application of the recited “the PAR-α-synuclein concentration measured in said sample,” and is at best the equivalent of merely adding the words "apply it” to the judicial exception.  Accordingly, this limitation does not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception.  See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the "mere instructions to apply an exception" consideration.  Claim 27 and 31 are not eligible.
With regard to Claims 32 and 33, recitations “The theranostic method according to claim 27, further comprising the step of administering a PARP inhibitor to said patient” and “The theranostic method according to claim 32, wherein said PARP inhibitor is ABT-888,” respectively, do not integrate a judicial exception into a practical application under the "treatment or prophylaxis" consideration because the limitations do not actually provide any further treatment with a PARP inhibitor when, as recited in Claim 27, “the PAR-α-synuclein concentration measured in a sample of fluid from a patient is the same or lower than the PAR-α-synuclein concentration measured in the control sample.”  See MPEP 2106.04(d)(2).

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 24, 25, 27 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is necessitated by Applicant’s amendment.
At page 7 of the Remarks filed 06/24/2022, Applicant argues that support for the newly added Claims 32 and 33 can be found in the application as filed at least in the figures and in paragraph [0139].  No specific support for amendments to Claims 24, 25 and 27 is indicated.  
The Examiner respectfully disagrees because independent Claim 24 introduces new matter relative to the parent application as it refers to measuring a PAR-α-synuclein concentration in a sample of fluid from a patient who is receiving at least one medical treatment for PD.  However, the specification and original claims only contemplate measuring a poly(ADP-ribose) (PAR) concentration in a sample of cerebrospinal fluid (CSF) from a patient who is receiving at least one medical treatment for PD.  
Claims 25, 27 and 31-33 are rejected as being dependent upon the rejected Claim 24.
Claim 25 also introduces new matter relative to the parent application because it now suggests that the control sample is a sample collected from the brain of said patient at an earlier time period.  However, the specification only describes the situation in which brain samples are human post mortem brain or mouse brain tissue.  See paragraphs [0067], [0141], [0146], [0153], [0161] and [0177] of US 2021/0148898.
According to MPEP 2163.06, “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  
Claims 25, 27 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant’s amendment.
Claim 25 recites “the control sample is a sample collected from the brain of said patient at an earlier time period”.  Emphasis added.  There is insufficient antecedent basis for this limitation in the claim, because Claim 24 refers to “a sample of fluid from a patient who is receiving at least one medical treatment for PD”.  
Claim 27 is rejected as being dependent upon the rejected Claim 25 and fails to cure its indefiniteness.
Furthermore, Claim 27 recites “the at least one medical treatment is continued if the α-synuclein concentration measured in said sample from said patient is the same or lower than the α-synuclein concentration measured in the control sample, and is altered if not””.  Emphasis added.  There is insufficient antecedent basis for this limitation in the claim, because Claim 24 refers to “to measuring a PAR-α-synuclein concentration in a sample of fluid from a patient who is receiving at least one medical treatment for PD”.  
Claims 31-33 are rejected as being dependent upon the rejected Claim 27 and fail to cure its indefiniteness.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 101
At pages 7-8 of the Remarks, Applicant argues that:

    PNG
    media_image3.png
    173
    1071
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    122
    1061
    media_image4.png
    Greyscale

Emphasis added.


The Examiner respectfully disagrees for the following reasons.
First, Applicant’s argument is undermined by the fact that Applicant's invention, as set forth in the instant claims, constitutes new matter not supported by the application as filed.
Second, it is noted that the features upon which Applicant relies (i.e., determining the PAR-α-synuclein to induce PARP) are not recited in the rejected claim(s).  
Third, as indicated above with regard to Claims 32 and 33, recitations “The theranostic method according to claim 27, further comprising the step of administering a PARP inhibitor to said patient” and “The theranostic method according to claim 32, wherein said PARP inhibitor is ABT-888,” respectively, do not integrate a judicial exception into a practical application under the "treatment or prophylaxis" consideration because the limitations do not actually provide any further treatment with a PARP inhibitor when, as recited in Claim 27, “the PAR-α-synuclein concentration measured in a sample of fluid from a patient is the same or lower than the PAR-α-synuclein concentration measured in the control sample.”  See MPEP 2106.04(d)(2).
Accordingly, the 101 rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
Applicant’s arguments are moot in view of withdrawal of the rejection.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641